Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 12/22/2020 and the preliminary amendment filed 3/5/2021, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10909791 in view of Lowe ‘901 (US 2006/0224901) and/or Shoarinejad (US 2007/0103303). 
Claim 1 of the ‘791 patent includes an access control system with first, second and third protocol similar to instant claim 21, but does not expressly claim wired network protocol between readers and control panel and does not claim WiFi protocol between readers.  The differences would have been obvious in view of Lowe ‘901 and/or Shoarinejad for the reasons stated in the 35 USC 103 rejections. The claims correspond as listed the table below:
17130891 	10909791
21		1
22		3
23		1
24		2
25		1
26		1/4/13
27		1/4/13
28		12
29		1/4/12/13
30		1
31		1
32		1
33		3
34		1
35		2
36		1/4/12/13
37		1
38		1
39		1
40		1/4/12/13


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe ‘901 (US 2006/0224901) in view of Shoarinejad (US 2007/0103303).
Regarding claim 21, Lowe ‘901 discloses an access control system (system for access in title, abstract), comprising:
a wired reader network comprising a plurality of physical access control readers and at least one access control panel and which utilizes a first communication protocol (readers 108 coupled to controller 102 by interfaces 124, 128 and/or 129 using wired protocols including one or more of Wiegand, TCP/IP, RS 232, RS 485, Current Loop, Ethernet or POE in fig 1, para 0022-0024, the controller 102 including one or more control panels in para 0026 for physical access by control of doors in para 0009-0011, 0027, 0038); and
second communication protocol (controller 102 communicating with mobile devices 112 by mobile communication network 116 using protocols including GSM, Digital Cellular (DCS) Systems and Personal Communication Systems (PCS) in fig 1, para 0033, the controller 102 including a server in combination with control panels in para 0026); and
wherein the plurality of physical access control readers are each configured to communicate with at least one of the mobile communication devices utilizing a third communication protocol, wherein the third communication protocol comprises a proximity-based protocol (readers 108 are proximity readers that communicate with mobile devices 112 via interface 120 using protocol including NFC and/or Bluetooth in fig 1, para 0025-0028).
Lowe ‘901 does not expressly disclose wherein the plurality of physical access control readers are each configured to communicate with one or more other of the plurality of physical access control readers utilizing a WiFi communication protocol, but does disclose interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional communication in with WiFi protocol in para 0023 in addition to other wired and wireless protocols in para 0023-0024.
Shoarinejad discloses an analogous art reader network system with readers communicating in a variety of network configuration including directly communicating with other readers in star or mesh configuration along with other connections including hybrid networks (figs 6-7 and para 0052).  The wireless links can include WiFi (802.11) 
Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lowe ‘901, wherein the plurality of physical access control readers are each configured to communicate with one or more other of the plurality of physical access control readers utilizing a WiFi communication protocol, in view of Shoarinejad disclosing readers communicating with each other reader by WiFi as an obvious combination with various configuration and/or types of links and suggested by Lowe ‘901 disclosing interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional communication in para 0023 with WiFi protocol in addition to wired protocols in para 0024 and other links/protocols in the system.  This can provide redundancy for improved reliability.
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the third communication protocol comprises at least one of a Bluetooth Low Energy (BLE) or near field communication (NFC) protocol in view of Lowe ‘901 disclosing interface 120 including NFC, Bluetooth and/or other protocols known to those skilled in the art (par 0025).  The examiner takes official notice that BLE is a known version of Bluetooth.
Regarding claim 23, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the second communication protocol comprises at least one of a cellular, LAN, or WAN protocol in view of Lowe ‘901 disclosing network 116 using protocols including GSM, Digital Cellular (DCS) Systems and Personal Communication Systems (PCS) and interface 132 including wired/wireless interface with various other entities connected to network 116 in fig 1, para 0033 and/or in view of Shoarinejad disclosing various configurations including, for example, local area network connection such as Ethernet and wide area network such as Internet.  GSM is a wide area network (global system) in Lowe ‘901 (para 0007, claim 26).  The G in GSM stands for global.      
Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first communication protocol comprises at least one of a Wiegand, RS485, R.S232, TCP/IP, Ethernet, or PoE protocol in view of Lowe ‘901 disclosing interfaces 124, 128 and/or 129 using wired protocols including one or more of Wiegand, TCP/IP, RS 232, RS 485, Current Loop, Ethernet, POE and other communication methods and protocols known in the art in fig 1, para 0022-0024.
Regarding claim 25, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first communication protocol, second communication protocol, third communication protocol, and WiFi protocol are different communication protocols in view of Lowe ‘901 and/or Shoarinejad disclosing various interface/network configurations/protocols with different protocols for the first, second, 
Regarding claim 26, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the plurality of physical access control readers are each configured to exchange at least one of a notification, device tracking information, or device status information with one or more other of the plurality of physical access control readers over the reader network in view of Lowe ‘901 disclosing readers and/or networks communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and/or networks communicating device tracking information (track/log data including time and location in para 0002, 0056 -0066) and/or status information/updates (updates is para 0058, 0060-0061, 0063).  Such communication provides/maintains secure access in Lowe ‘901 (par 0011, 0022, 0027, 0044) and/or improves management and flexibility of reader system in Shoarinejad (para 0004-0005, 0032, 0037, 0039, 0041).
Regarding claim 27, it would have been obvious to one of ordinary skill in the art 
Regarding claim 28, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the plurality of physical access control readers are each configured to exchange a reader update with one or more other of the plurality of physical access control readers wirelessly using the WiFi communication protocol Lowe ‘901 disclosing readers and/or networks communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 
Regarding claim 29, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the plurality of physical access control readers are each configured to exchange at least one of a notification, device tracking information, device status information, or a device update with at least one of the mobile communication devices utilizing the third communication protocol Lowe ‘901 disclosing readers and mobiles communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and tags communicating device tracking information (track/log data including time and location in para 0002, 0056 -0066) and/or status information/updates (updates is para 0058, 0060-0061, 0063).  Such communication provides/maintains secure access in Lowe ‘901 (par 0011, 0022, 0027, 
Regarding claim 30, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the at least one access control panel comprises memory storing access control rules defining which of the plurality of mobile communication devices are allowed access from which of the plurality of physical access control readers in view of Lowe ‘901 disclosing controller 102 may be a control panel memory comprising programs and data records for access control associated with the readers 108, mobile devices 112 and their respective holders or users, algorithm(s) for acquiring, decoding, verifying, and modifying data contained in the mobile device, algorithm(s) for testing authenticity and validity of the mobile devices 112, and algorithm(s) for implementing the results of these tests including using a comparison of access rights and mobile device identities in the database (para 0026, 0029, 0039, 0050).  Such algorithm(s) represent rules that determine which mobiles are allowed (authorized for) access.
Regarding claim 31, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein a given physical access control reader of the plurality of physical access control readers communicates with the at least one access control panel utilizing the first communication protocol to make an access control determination for a given one of the mobile communication devices that communicated 
Regarding claim 32, Lowe ‘901 discloses an access control system (system for access in title, abstract), comprising:
a plurality of physical access control readers  communicatively coupled with at least one access control panel via a first communication protocol (readers 108 coupled to controller 102 by interfaces 124, 128 and/or 129 using wired protocols including one or more of Wiegand, TCP/IP, RS 232, RS 485, Current Loop, Ethernet or POE in fig 1, para 0022-0024, the controller 102 including one or more control panels in para 0026 for physical access by control of doors in para 0009-0011, 0027, 0038); and
one or more servers configured to communicate with a plurality of mobile communication devices via a mobile communication network using a second communication protocol (controller 102 communicating with mobile devices 112 by mobile communication network 116 using protocols including GSM, Digital Cellular (DCS) Systems and Personal Communication Systems (PCS) in fig 1, para 0033, the controller 102 including a server in combination with control panels in para 0026);;
wherein the plurality of physical access control readers are each configured to communicate with at least one of the mobile communication devices utilizing a third communication protocol, wherein the third communication protocol comprises a 
Lowe ‘901 does not expressly disclose wherein the plurality of physical access control readers are each configured to exchange information with one or more other of the plurality of physical access control readers utilizing a WiFi communication protocol, but does disclose interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional communication in with WiFi protocol in para 0023 in addition to other wired and wireless protocols in para 0023-0024.
Shoarinejad discloses an analogous art reader network system with readers communicating in a variety of network configuration including directly communicating with other readers in star or mesh configuration along with other connections including hybrid networks (figs 6-7 and para 0052).  The wireless links can include WiFi (802.11) protocol along with other links including wired links (par 0031).  Shoarinejad includes redundancy for improved reliability (par 0043).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lowe ‘901, the plurality of physical access control readers form a reader network which utilizes a WiFi communication protocol to exchange information in view of Shoarinejad disclosing readers communicating with each other reader by WiFi as an obvious combination with various configuration and/or types of links and suggested by Lowe ‘901 disclosing interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional 
Further regarding claim 32, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the plurality of physical access control readers are each configured to exchange at least one of a notification, device tracking information, device status information, or a reader update with one or more other of the plurality of physical access control readers wirelessly using the WiFi communication protocol in view of Lowe ‘901 disclosing readers and/or networks communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and/or networks communicating device tracking information (track/log data including time and location in para 0002, 0056 -0066) and/or status information/updates (updates is para 0058, 0060-0061, 0063).  Such communication provides/maintains secure access in Lowe ‘901 (par 0011, 0022, 0027, 0044) and/or provides improved management and flexibility of reader system in Shoarinejad (para 0004-0005, 0032, 0037, 0039, 0041).
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the third communication protocol comprises at least one of a Bluetooth Low Energy (BLE) or near field communication (NFC) protocol in view of Lowe ‘901 disclosing interface 120 including NFC, Bluetooth and/or other protocols known to those skilled in the art (par 0025).  The examiner takes official notice that BLE is a known version of Bluetooth.
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the second communication protocol comprises at least one of a cellular, LAN, or WAN protocol in view of Lowe ‘901 disclosing network 116 using protocols including GSM, Digital Cellular (DCS) Systems and Personal Communication Systems (PCS) and interface 132 including wired/wireless interface with various other entities connected to network 116 in fig 1, para 0033 and/or in view of Shoarinejad disclosing various configurations including, for example, local area network connection such as Ethernet and wide area network such as Internet.  GSM is a wide area network (global system) in Lowe ‘901 (para 0007, claim 26).  The G in GSM stands for global.      
Regarding claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first communication protocol comprises at least one of a Wiegand, RS485, RS232, TCP/IP, Ethernet, PoE, SMS, or WiFi protocol  in view of Lowe ‘901 disclosing interfaces 124, 128 and/or 129 using wired protocols including one or more of Wiegand, TCP/IP, RS 232, RS 485, Current Loop, Ethernet, 
Regarding claim 36, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the plurality of physical access control readers are each configured to exchange at least one of a notification, device tracking information, device status information, or a device update with at least one of the mobile communication devices utilizing the third communication protocol in view of Lowe ‘901 disclosing readers and mobiles communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and tags communicating device tracking information (track/log data including time and location in para 0002, 0056 -0066) and/or status information/updates (updates is para 0058, 0060-0061, 0063).  Such communication provides/maintains secure access in Lowe ‘901 (par 0011, 0022, 0027, 0044) and/or provides improved management and flexibility of reader system in Shoarinejad (para 0004-0005, 0032, 0037, 0039, 0041).
Regarding claim 37, it would have been obvious to one of ordinary skill in the art 
Regarding claim 38, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein a given physical access control reader of the plurality of physical access control readers communicates with the at least one access control panel utilizing the first communication protocol to make an access control determination for a given one of the mobile communication devices that communicated with the given physical access control reader using the third protocol in view of Lowe ‘901 disclosing readers 108 communicate over interface (124, 128, 129) to controller 102 (fig 1, para 0023-0024) and the controller includes control panels (par 0026) to make 
Regarding claim 39, Low discloses a method for an access control system, the method (system for access in title, abstract with communication methods in para 0004, 0011-0014, 0021-0025, 0042-0053) comprising:
forming a wired network that enables communication between a plurality of physical access control readers and at least one access control panel utilizing a first communication protocol (readers 108 coupled to controller 102 by interfaces 124, 128 and/or 129 using wired protocols including one or more of Wiegand, TCP/IP, RS 232, RS 485, Current Loop, Ethernet or POE in fig 1, para 0022-0024, the controller 102 including one or more control panels in para 0026 for physical access by control of doors in para 0009-0011, 0027, 0038); and
enabling communication between the plurality of physical access control readers and a plurality of mobile communication devices using a proximity-based communication protocol (readers 108 are proximity readers that communicate with mobile devices 112 via interface 120 using protocol including NFC and/or Bluetooth in fig 1, para 0025-0028); and
Lowe ‘901 does not expressly disclose forming a second network that enables communication between the plurality of physical access control readers utilizing a WiFi communication protocol to exchange information with readers, but does disclose interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional communication in with WiFi protocol in para 0023 in addition to other wired and 
Shoarinejad discloses an analogous art reader network system with readers communicating in a variety of network configuration including directly communicating with other readers in star or mesh configuration along with other connections including hybrid networks (figs 6-7 and para 0052).  The wireless links can include WiFi (802.11) protocol along with other links including wired links (par 0031).  Shoarinejad includes redundancy for improved reliability (par 0043).  
Regarding claim 39, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lowe ‘901, forming a second network that enables communication between the plurality of physical access control readers utilizing a WiFi communication protocol to exchange information with readers, in view of Shoarinejad disclosing readers communicating with each other reader by WiFi as an obvious combination with various configuration and/or types of links and suggested by Lowe ‘901 disclosing interface 124 between readers 108, the Hub 104 and controller 102 include bidirectional communication in para 0023 with WiFi protocol in addition to wired protocols in para 0024 and other links/protocols in the system.  This can provide redundancy for improved reliability.
Further regarding claim 39, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, exchanging, over the second network, at least one of a notification, device tracking information, device status information, or a reader update between one or more of the plurality of physical access control readers wirelessly using WiFi communication in view of Lowe ‘901 disclosing readers and/or networks communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and/or networks communicating device tracking information (track/log data including time and location in para 0002, 0056 -0066) and/or status information/updates (updates is para 0058, 0060-0061, 0063).  Such communication provides/maintains secure access in Lowe ‘901 (par 0011, 0022, 0027, 0044) and/or provides improved management and flexibility of reader system in Shoarinejad (para 0004-0005, 0032, 0037, 0039, 0041).
Regarding claim 40, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising exchanging at least one of a notification, device tracking information, device status information, or a device update between at least one of the physical access control readers and at least one of the mobile communication devices utilizing the proximity-based communication protocol in view of Lowe ‘901 disclosing readers and mobiles communicating notification (notify in para 0011, 0031), device tracking information (track/log data including time and location in para 0008, 0010, 0014, 0050-0051), status information (status/authorization changes in para 0010-0011, 0042-0048) and/or updates (updates in abstract, para 0010-0011, 0013, 0021, 0031, 0041-0049)  and/or Shoarinejad disclosing readers and tags communicating .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stilp (US 2008/001734) discloses a security system with readers (abstract) and alarm panel controllers and network redundancy (para 0144-0146).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/15/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683